- IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JOHN DUGGER, JR., et al,

Vv. Civil Action No. CCB-16-3912

+ os & © &

UNION CARBIDE CORPORATION, ef al.

| MEMORANDUM

Before the court is defendant Honeywell International Inc.’s (“Honeywell”) motion for
summary judgment (ECF 892). It has been fully briefed and no oral argument is necessary. For
the reasons set forth below, it will be denied.

FACTS AND PROCEDURAL HISTORY

For the purposes of this motion, Honeywell does not dispute the following: John Dugger
owned and operated an automobile repair shop, Personal Auto, between 1980 and 1984, and
worked as an auto mechanic at H&S Bakery between 1980 and 1982.) He worked with friction
brake materials (“Bendix brakes”) made and distributed by Honeywell’s predecessor in interest
Bendix Corporation. Some of the Bendix brakes contained asbestos. Def.’s Mem. of Law in
Supp. of its Mot. for Summary Judgment, ECF 892-1 at 2n.3.2 Mr. Dugger later developed
mesothelioma and died.

On October 26, 2016, John Dugger, Jr., individually and as personal representative of the
estate of John Dugger, as well as John Dugger’s* spouse and surviving children (the “plaintiffs”)

filed a complaint in the Circuit Court for Baltimore City against several defendants relating to

 

' There appears to be some slight confusion as to when Mr. Dugger worked at H&S Bakery. In the amended
complaint, the plaintiffs state that Mr. Dugger worked at H&S Bakery “[b]etween at least 1980 and 1982.” ECF 883
137. Honeywell cites to this in its memorandum. ECF 892-1 at 6. In their opposition, however, the plaintiffs state
that Mr. Dugger worked at H&S Bakery “[f]rom at least 1979 to 1981.” ECF 921 at 3.

? For the purposes of this motion, Honeywell does not dispute that the Bendix brakes with which Mr. Dugger
worked contained asbestos.

> John Dugger, Sr. will be referred to as “John Dugger.” John Dugger, Jr. will be referred to with “Jr.” after his
name.

 
Mr. Dugger’s asbestos exposure and death from mesothelioma. ECF 2. The case was removed
to this court on December 7, 2016. ECF 1. On August 9, 2018, plaintiffs filed their amended
complaint against Honeywell alleging negligence and strict liability relating to the sale of Bendix
brakes. ECF 883.

The plaintiffs allege that Mr. Dugger developed mesothelioma because of his exposure to
the asbestos in Bendix brakes, ECF 883 ff] 33-37, 45, and that Honeywell! failed to adequately
warn Mr. Dugger about the hazards of exposure to asbestos. fad J] 46-47. Honeywell filed this
motion for summary judgment on September 7, 2018.

STANDARD OF REVIEW

Federal Rule of Civil Procedure 56(a) provides that summary judgment should be granted
“if the movant shows that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a) (emphases added). “A dispute is
genuine if “a reasonable jury could return a verdict for the nonmoving party.’”” Libertarian Party
of Va, v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Dulaney v. Packaging Corp. of Am.,
673 F.3d 323, 330 (4th Cir. 2012)). “A fact is material if it ‘might affect the outcome of the suit
under the governing law.” Jd. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986)). Accordingly, “the mere existence of some alleged factual dispute between the parties
will not defeat an otherwise properly supported motion for summary judgment[.]” Anderson,
477 U.S. at 247-48. The court must view the evidence in the light most favorable to the
nonmoving party, Zolan v. Cotton, 134 8. Ct. 1861, 1866 (2014) (per curiam) (citation and
quotation omitted), and draw all reasonable inferences in that party’s favor, Scott v. Harris, 550
US. 372, 378 (2007) (citations omitted); see also Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 568-69 (4th Cir. 2015). At.the same time, the court must “prevent factually

 

 
unsupported claims and defenses from proceeding to trial.” Bouchat v. Balt. Ravens Football
Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (quoting Drewitt v. Pratt, 999 F.2d 774, 778-79
(4th Cir. 1993)). |
ANALYSIS

A manufacturer may be liable for placing a product on the market that bears inadequate
instructions and warnings or that is defective in design. Hood v. Ryobi Am. Corp., 181 F.3d 608,
610 (4th Cir. 1999), If the warnings or instructions on a product are adequate, “the product is not
defective, and the plaintiff cannot recover under a theory of strict liability 4 in tort.” Elisworth v.
Sherne Lingerie, Inc., 495 A.2d 348, 356 n.12 (Md. 1985); Lightolier, a Division of Genlyte
Thomas Grp. LLC v. Hoon, 876 A.2d 100, 110 (Md. 2005) (failure of the plaintiff to heed a
product’s warnings and instructions is a defense to strict product liability); Simpson v. Standard
Container Co., 527 A.2d 1337, 1341 (Md. App. 1987) (if the plaintiff fails to follow adequate
warnings, and if the product would be safe for use if the warnings were followed, then the
plaintiffs strict product liability action will fail); see also Kline v. ABCO Engineering Corp., 991
F, Supp. 747, 751 (D. Md. 1997) (finding that “[a]ny design defect .. . was not the proximate
cause of Kline’s injury” when the product had adequate warnings that Kline did not read or
follow). A warning is adequate if it “explains the risk which allegedly caused the plaintiff's
injury.” Ames-y. Apothecon, Inc., 431 F. Supp. 2d 566, 572 (D. Md. 2006) (quoting Lee v. Baxter

Healthcare, Corp., No. 89-2143, 1990 WL 27325, at *5 (4th Cir. Feb. 27, 1990)).

 

‘ Adequate warnings are also a defense to product liability actions grounded in negligence, See Ames v. Apothecon,
dne., 431 F. Supp. 2d 566, 567 n.3 (D. Md. 2006) (“The plaintiffs raise four causes of action in the complaint: (1)
defective design; (2) marketing defect; (3) breach of implied warranty; and (4) negligence. Each of these boils down
to whether Apothecon adequately warned Dr. Ramos of the connection between Amoxicillin and TEN.”); Rowley v.
Deveo LLC, 2014 WL 12734754, at *2 (D, Md. 2014) (clear warnings bar product liability actions, and strict
liability and negligent failure to warn claims are nearly identical).

3
The main disagreement between the parties is whether the Bendix brakes that Mr. Dugger
worked with had warning labels on them. Honeywell claims they did, as, starting in 1973,
Bendix and its successors placed warning labels on all “cartons and boxes of asbestos-containing
friction products shipped to customers,” ECF 892-13, Affidavit of Joel B. Charm, ff 4, 7. The
warning read:

CAUTION
CONTAINS ASBESTOS FIBERS
AVOID CREATING DUST
BREATHING ASBESTOS DUST MAY CAUSE
SERIOUS BODILY HARM

In support of this, Honeywell provides a December 6, 1972 invoice for printing dies
containing the warning language, April 1973 purchase orders and invoices for caution labels,
sample copies of the warning labels, and a June 1973 General Bulletin issued to rebuilders that
stated warnings should be affixed “to any carton or box that may have its contents reground.” Jd.
1 5-8 & Ex. A-E. Additionally, Honeywell mailed documents containing safety information to
distributor and rebuilder customers between 1977 and 1986. Id f§ 9-13 & Ex. F -L Honeywell
also provides photographs of the boxes with the warnings on them. ECF 892-14.

In opposition, the plaintiffs present the testimony of three witnesses regarding the lack of
warnings on the boxes of Bendix brakes Mr. Dugger used. Mr. Dugger, Jr., testified at his
deposition that he did not recall seeing a warning on a box of Bendix brakes during his time at
his father’s automotive shop. ECF 921 at 5; Depo. of John C. Dugger, Jr., ECF 921-1 at 61.
James Fitzpatrick also helped out at Mr. Dugger’s shop, and similarly testified at his deposition

that he did not recall seeing any warnings on the boxes of Bendix brakes. ECF 921 at 6; Depo.
of James Fitzpatrick, ECF 921-1 at 87-88. According to Mr. Fitzpatrick’s deposition transcript,
he further stated “All you would see it on [sic] was ‘Manufactured by Bendix.’ That was the only
thing written on the box.” ECF 921-1 at 88. John Darden worked with Mr. Dugger from 1979 to
1981 at H&S Bakery, where both serviced brakes. Mr. Darden stated he “never saw a warning
on the box.” ECF 921 at 6; Depo. of John Henry Darden, Sr., ECF 921-1 at 124. Mr. Darden
also worked at Personal Auto where he also stated he did not recall seeing any warnings on the
Bendix boxes. ECF 921 at 7; ECF 921-1 at 127. He was then asked, “Is it possible that that

_ warning appeared on a box of Bendix brakes and you just don’t recall seeing it?” to which Mr.
Darden replied, “I have never seen it.” ECF 921 at 7; ECF 921-1 at 147. Asked the question
again, Mr. Darden replied, “All things are possible, but I’ve never seen it.” ECF 921-1 at 147.

There is a genuine issue of material fact as to whether there were warnings on the boxes
of Bendix brakes. The plaintiffs provide the sworn testimony of three individuals who worked
with Mr. Dugger that they did not recall seeing warnings on boxes of Bendix brakes. While
Honeywell argues that this testimony only relates to their knowledge of the warnings, a
reasonable jury could draw the inference from their testimony that they did not recall seeing the
warnings because there were no warnings. See Jacobs, 780 F.3d at 570 (all reasonable
inferences should be drawn in favor of the nonmoving party (internal citation omitted)).

In determining whether an issue of material fact is genuine, the court may also consider
to what extent the record supports the moving party’s factual contention. Lovett v. Cracker
Barrel Old Couniry Store, Inc., 700 F. App’x. 209, 213-14 (4th Cir. 2017) (stating that
“Cracker Barrel’s asserted justification for reducing Lovett’s hours finds strong support in the
record” while reviewing a grant of summary judgment). Here, although Honeywell provides

unquestionable evidence that it placed warnings on at least some boxes of Bendix brakes starting

 

* Unpublished opinions are cited for the soundness of their reasoning, not for any precedential value.

5
in April 1973, the evidence is not as certain as to whether the warnings were placed on all boxes,
particularly those delivered to Maryland and used in Mr. Dugger’s shop. There is also no
evidence that the general bulletins or other documents containing the warnings were sent to Mr.
Dugger. Therefore, this case is unlike Kline v ABCO Engineering Corp., where it was
apparently uncontroverted, given the description that the warning signs were “frayed,” that signs
were posted, even though the plaintiff did not remember seeing a particular one. 991 F. Supp, at
751, see also Coffey v. Chemical Specialties, Inc. 4 F.3d 984, 1993 WL 318886, at *2-3 (4th Cir.
1993) (finding no genuine issue of material fact as to whether a company received certain
documents when, even though the plaintiff claimed they were not sent because “he was in a
position to have seen” them and he did not, several affidavits of employees at the company stated
the company did receive them).

Further, this is not like Parker v. Davis, which Honeywell cites in its Reply. 900 F.
Supp. 788 (D. Md, 1995); ECF 927 at 10. There, the plaintiff's affidavit, the only testimony
creating the factual dispute, was inconsistent with his prior deposition testimony. Parker, 900 F.
Supp. at 793. The court relied on the rule that “[a] genuine issue of material fact is not created
where the only issue of fact is which of the two conflicting versions of the plaintiff's testimony is
correct.” /d, (quoting Barwick v. Celotex Corp., 736 F.2d 946, 960 (4th Cir. 1984)). Here,
Honeywell does not claim that Mr. Dugger, Jr., Mr. Fitzpatrick, or Mr. Darden changed their
testimony regarding whether they saw warnings on the Bendix boxes.

Although outside of this circuit, two other cases are helpful. In a 2013 case in the U.S.
District Court in Washington involving exposure to asbestos at Navy work sites, the plaintif also
reported he did not recall seeing warnings signs. Botts v. U.S, 2013 WL 4008830, at *6 (W.D.

Wash. 2013). Ona motion to dismiss, under Rule 12(b)(1), the court found a disputed material
fact as to whether warning signs were placed even though the regulations at the time
“snecifically require[d] warning signs at asbestos work sites” as one conclusion could be that
“the Navy failed to consistently post warning signs.” Jd. Additionally, the Seventh Circuit held
in a 1989 case that testimony that the plaintiff “did not recall ever seeing a warning” on certain
bags containing a substance alleged to have caused lung problems created a material issue of
fact, properly given to the jury, as to whether the warnings existed. Kessinger v. Grefco, inc.,
875 F.2d 153, 157 (7th Cir. 1989). In that case, the plaintiff “testified that he read the bags and
stated what he recalled was on them” but did not recall seeing warnings. /a. The defendant
Grefco argued that this was “negative testimony with no probative value and could not be
considered on the issue of whether Grefeo provided a warning on its products.” Jd. (internal
quotations omitted): The Seventh Circuit disagreed, finding that his failure to recall the warnings
was probative as to whether there were warnings on the bags. /d

Here, as in Kessinger, a jury could infer that the three witnesses would have seen the
warnings if they were present, and thus their testimony could lead the jury to infer that there
were no warnings on'the Bendix boxes. This is especially true as to Mr. Darden, as he testified
that while working at H&S Bakery with Mr. Dugger for two years, they each changed brakes at
least five times a week. ECF 921 at 6; ECF 921-1 at 123. A jury could reasonably infer that,
because Mr. Darden worked so closely with the brakes, he would have seen a warning on the box
had there been one.

Honeywell also argues that the plaintiffs rely on Honeywell’s responses to interrogatories
to establish some elements of their case, but then challenge Honeywell’s responses that claim
Honeywell placed warnings on all boxes of Bendix brakes starting in 1973. ECF 927 at 4-5.

According to Honeywell, the plaintiffs “cannot and should not be permitted to rely only on the
portions of Honeywell’s sworn answers to interrogatories, that are helpful to them in an attempt
to establish a necessary element of their cause of action as undeniably true. . . and at the same
time conveniently disavow portions of the same answers that do not support their contentions.”
Id. at 5. Honeywell, however, provides no case law to support its argument that in order for the
plaintiffs to rely on certain interrogatory responses from Honeywell they must accept all of them
as true. It seems reasonable that the plaintiffs accept some of Honeywell’s sworn testimony but
challenge other parts.

Therefore, this court will deny Honeywell’s motion for summary judgment as to the issue
of the warnings. Further, summary judgment for lack of evidence of specific causation is not
warranted, because Honeywell’s Daubert motion (ECF 891) has been denied.

CONCLUSION
For the foregoing reasons, the court will deny Honeywell’s motion for summary

judgment. A separate order follows.

q [38 OLS

Date Catherine C. Blake
United States District Judge
